ACCEPTED
                                                                                        01-14-00463-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   6/26/2015 9:29:31 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                        IN THE COURT OF APPEALS
                         FIRST JUDICIAL DISTRICT
                           AT HOUSTON, TEXAS                          FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                               6/26/2015 9:29:31 AM
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk
                              NO. 01-14-00463-CV

 In re Houston Progressive Radiology Associates, PLLC, Rodolfo L. Garcia,
                          and Brandon C. Stroh


                                        and


                              NO. 01-14-00467-CV

            Houston Progressive Radiology Associates, PLLC, et al.

                                         v.

                        Stephen B. Lee, M.D., P.A. et al.



                      NOTICE OF CHANGE OF ADDRESS

      Please take notice that effective Thursday June 25, 2015, the suite number for

Brian M. Keller, State Bar No. 00784376, has changed and he requests that service of

notices and all other documents be made upon him at:

            KELLER & ASSOCIATES, P.C.
            2500 West Loop South, Suite 308
            Houston, TX 77027
            281.853.9456 Phone
            713.600.5804 Facsimile
            bkeller@kellerattorneys.com
                                             Respectfully submitted,

                                             KELLER & ASSOCIATES, P.C.

                                             By:/s/ Brian M. Keller

                                                    Brian M. Keller
                                                    State Bar No. 00784376
                                              2500 West Loop South, Suite 300
                                              Houston, TX 77027
                                              281.853.9456 Phone
                                              713.600.5804 Facsimile
                                             bkeller@kellerattorneys.com

                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been forwarded to
all counsel of record June 26, 2015.

      Via E-Filing:                               Via E-Filing:
      Mr. Jeffrey Potts                           Patrick R. Cowlishaw
      Mr. Larry Veselka                           Jackson Walker L.L.P.
      Mr. Jarod Stewart                           901 Main Street, Suite 6000
      Smyser Kaplan & Veselka, L.L.P.             Dallas, Texas 75202
      700 Louisiana, Suite 2300                   pcowlishaw@jw.com
      Houston, Texas 77002
      jpotts@skv.com
      lveselka@skv.com
      jstewart@skv.com

      Via E-Filing:                               Via E-Filing:
      Mr. Paul D. Clote                           Fields Alexander
      Law Office of Paul D. Clote                 Beck Redden LLP
      Four Houston Center                         1221 McKinney Street, Ste. 4500
      1221 Lamar St., Suite 1090                  Houston, Texas 77010
      Houston, Texas 77010-3038                   falexander@beckredden.com



                                                    /s/ Brian M. Keller
                                                    Brian M. Keller



                                         2